DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Claims 1, 3, 5-6, 8-10, 13, 16-18, 20-23 and 27-33 are rejected under 35 U.S.C. 103 over Woo in further view of Tran in further view of Igney as detailed in infra rejections. Claim 14 is rejected under 35 U.S.C. 103 over Woo in further view of Tran in further view of Igney in further view of Diamond as detailed in infra rejections. Claim 24 is rejected under 35 U.S.C. 103 over Woo in further view of Tran in further view of Igney, or in the alternative, in further view of Ben-Ari as detailed in infra rejection.
Applicant argues that Woo teaches that the electrode is attached to the measuring object. Remarks, P.14. This contention is not supported by the Woo reference. Paragraph [0043] of the Woo reference states that electrode 21 is separated from the measurement object by an insulating object 25, wherein the insulating object may be attached to the measurement object. That the insulating object is attached to the measurement object is distinct from the electrode being attached to the measurement object. The claimed invention of claims 1, 3, 5-6, 8-10, 13-14, 16-18, 20-24 and 27-33 only exclude attachment of the electrode itself to the measurement object, the claimed invention does not exclude the attachment of any other structures to the measurement object. Moreover, applicant’s contention is in conflict with the limitation “the base member is configured to be worn by the measurement object” in claim 24 as applied to the limitations “without attaching the electrodes to a body surface of the measurement object” and “the two electrodes on the base member are not in contact with the body surface of the measurement object” in claim 21 from which claim 24 depends. The limitation of claim 24 states that the base member on which the electrodes are placed is worn by the measurement object. Worn requires that the base member be attached to the measurement object. Thus, if wearing or attaching the base member on which the electrodes are provided to the measurement object is interpreted according to the applicant’s contention to recite attaching the electrodes to the measurement object, then applicant’s claim 24 is rendered indefinite. 
Applicant similarly argues that Tran teaches that the electrode is attached to the measuring object. Remarks, P.12. This contention is not supported by the Tran reference. Paragraph [0304] of the Tran reference states that the electrodes may be on the wrist watch or wrist band. That the wrist watch or wrist band is worn or attached to the measurement object is distinct from the attachment of the electrodes which are provided on the wrist watch or wrist band to the measurement object. 
Applicant further argues that “Tran fails to teach detecting an intensity of a magnetic field…” Remarks, P. 12. This argument is irrelevant and moot. As detailed in infra rejection, Tran is not relied upon to teach detection of a magnetic field. 
Applicant further argues that Tran’s electrodes are limited to inductively coupled electrodes. Remarks, P.12-13. This argument is irrelevant and moot. As detailed in infra rejection, Tran is not relied upon to teach inducement of a magnetic field using current from electrodes. In arguendo, this contention is not supported by the record. Tran paragraph [0304] states that “two electrodes on the wrist watch or wrist band are used to apply AC or DC constant current into the body or body segment” and paragraph [0305] states that “In the tetrapolar system, a pair of surface electrodes (I1, I2) is used as current electrodes to introduce a low intensity constant current at high frequency into the body. A pair of electrodes (E1, E2) measures changes accompanying physiological events.” Thus, Tran explictly states that current is passed into the body by one or more electrodes and received by one or more electrodes. 
Applicant’s arguments with respect to Igney have been considered but are moot as Igney is not relied upon in infra rejections for any teaching or matter specifically challenged in the argument. Remarks, P. 9-12.
Applicant’s arguments with respect to Ben-Ari have been considered but are moot as Ben-Ari is not relied upon in infra rejections for any teaching or matter specifically challenged in the argument. Remarks, P. 10-12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S Pub. No. 2007/0088210), hereinafter “Woo,” in further view of Tran (U.S. Pub. No. 2008/0004904), hereinafter “Tran,” in further view of Igney et al. (U.S. Pub. No. 2008/0258717), hereinafter “Igney.”

Regarding claim 1, Woo discloses an image generation apparatus (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]) comprising: 
a plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) configured to convey current from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes); 
a plurality of sensor cells (“a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” [0042]; an MRI scanner is composed of a plurality of magnetic sensors) configured to detect an intensity of a magnetic field generated by the current (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]); 
a first base member on which the plurality of electrodes are provided (Fig. 1 demonstrates that the plurality of current injecting devices, #100, are placed in a ring around the subject, S) and a second base member on which the plurality of sensor cells are provided (Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; an MRI scanner is composed of a plurality of magnetic sensors); and 
a controller  (“operating unit (300)” Abstract) configured to provide a tomographic image of the measurement object based on an intensity of the magnetic field generated by current, the controller being further configured to acquire the intensity of the magnetic field via the plurality of sensor cells  (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents… displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]; an MRI scanner is composed of a plurality of magnetic sensors), 
wherein the plurality of electrodes are configured to direct the current through the measurement object without being attached to a body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]), and 
wherein the first base member is positioned relative to the measurement object such that the plurality of the electrodes on the first base member do not contact the body surface of the measurement object when the current flows from the first electrode, through the measurement body to the second electrode (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043])
wherein the second base member is movable relative to the measurement object in a predetermined direction such that the plurality of the electrodes and the plurality of sensor cells on the second base member do not contact the body surface of the measurement object when the current flows from the first electrode, through the measurement body to the second electrode (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; the subject is inserted and removed from the bore of the MRI scanner on the table/gantry of the MRI scanner; an MRI scanner is composed of a plurality of magnetic sensors).
However, Woo may not explictly disclose a plurality of electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use
a base member on which the plurality of electrodes and the plurality of sensor cells are provided
wherein the base member is movable relative to the measurement object in a predetermined direction such that the plurality of the electrodes and the plurality of sensor cells on the base member do not contact the body surface of the measurement object. 
However, in the same field of endeavor of impedance tomography, Tran teaches a plurality of electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]); and
the plurality of electrodes are configured to direct the alternating current through the measurement object without being attached to a body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
However, Woo in further view of Tran may not explictly teach a base member on which the plurality of electrodes and the plurality of sensor cells are provided
wherein the base member is movable relative to the measurement object in a predetermined direction such that the plurality of the electrodes and the plurality of sensor cells on the base member do not contact the body surface of the measurement object. 
However, in the same field of endeavor of impedance tomography, Igney teaches a base member on which the plurality of transmitters and the plurality of sensor cells are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, with generator and sensor coils, #4 and #5, Igney, Figs. 8 and 12; see also [0043]-[0051]);
wherein the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]; see also [0042]-[0051]) such that the plurality of the transmitters and the plurality of sensor cells on the base member do not contact the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Regarding claim 3, Woo discloses each of the plurality of sensor cells is a magnetic impedance element sensor (“a measuring unit (200) for measuring a magnetic flux density due to the currents injected into a measuring object… calculating directional components of an anisotropic conductivity inside of the measuring object on the basis of the measured magnetic flux density; and displaying means for visualizing an inside of the measuring object by using the calculated directional components of the anisotropic conductivity.” Abstract; an MRI scanner is composed of a plurality of magnetic sensors; “The MRI scanner 200 measures a magnetic flux density Bj in the measuring object ‘S’ due to the current Ij, particularly, a z-directional magnetic flux density Bjz parallel to a main magnetic field of the MRI scanner 200. That is, the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively… The operating unit 300 also applies the magnetic flux density Bjz measured by the MRI scanner 200 to a preset algorithm, and calculates a conductivity σ and a current density Jj inside of the measuring object ‘S’. Since the conductivity σ is an inversion of the resistivity ρ, the conductivity σ can be represented with 1/ρ. Then, the displaying means 400 visualizes the inside of the measuring object ‘S’ according to the conductivity σ and the current density Jj.” [0046]-[0047]).

Regarding claim 5, Woo in further view of Tran in further view of Igney further teaches at least one of the plurality of sensor cells is arranged to independently and freely change a distance from the measurement object (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole… the number of sensor coils 5 could be divided into an arbitrary number of arrays. Each array is adapted to be moved independently” Igney, [0042] – [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Regarding claim 6, Woo discloses a position information sensor capable of detecting at least one of (a) a position for a reference point, (b) a distance from the measurement object, and (c) a relative positional relationship with the measurement object, with respect to at least one of the plurality of sensor cells (“System for visualizing conductivity and current density distributions… calculating directional components of an anisotropic conductivity inside of the measuring object on the basis of the measured magnetic flux density; and displaying means for visualizing an inside of the measuring object by using the calculated directional components of the anisotropic conductivity.” Abstract; “an operating unit 300 for calculating a conductivity (or resistivity) distribution and a current density distribution inside of the measuring object from the currents and the magnetic flux densities induced thereby” [0042]; Figs. 6A-6D demonstrate positional distribution of magnetic field intensity);
the controller is configured to calculate the intensity of the magnetic field based on an output from the position information sensor and outputs from the plurality of sensor cells (“the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively… The operating unit 300 also applies the magnetic flux density Bjz measured by the MRI scanner 200 to a preset algorithm, and calculates a conductivity σ and a current density Jj inside of the measuring object ‘S’. Since the conductivity σ is an inversion of the resistivity ρ, the conductivity σ can be represented with 1/ρ.” [0045]-[0047]; “If the anisotropic conductivity ‘A’, the injected current Ij, and positions of the current injecting devices 100 are known, the voltage Vj can be calculated by a calculating method, such as FEM (Finite Element Method). The anisotropic conductivity ‘A’ should be known in order to calculate the voltage Vj by using the equation (3), The voltage Vj should be known in order to calculate the anisotropic conductivity ‘A’ by using the equations (1), (2). A process for calculating the conductivity ‘A’ and the voltage Vj at the operating unit 300 by using the foregoing equations (1), (2), (3) will be described below in detail.” [0054]-[0072]; see also [0073]-[0105]).
In addition, or in the alternative, Igney discloses a position information sensor capable of detecting at least one of (a) a position for a reference point, (b) a distance from the measurement object, and (c) a relative positional relationship with the measurement object, with respect to at least one of the plurality of sensor cells (“detected by a number of sensor coils… measurements are taken and used to recover the position, shape and the electromagnetic properties of the object” Igney, [0003]),
the controller is configured to calculate the intensity of the magnetic field based on an output from the position information sensor and outputs from the plurality of sensor cells (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “electrical conductivity, permittivity and magnetic permeability… conductivity contribution in a target object can be reconstructed” Igney, [0002]; “measurements are taken and used to recover the position, shape and the electromagnetic properties of the object” Igney, [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply Igney’s technique of recovering position from measurements to Woo’s technique of recovering distribution maps to achieve the predictable result of allowing for characterization of the measurement object at different positions within the object thereby attaining greater refinement and discrimination in analyzing the object. 

Regarding claim 27, Woo discloses the plurality of electrodes are positioned to be closer to the measurement object than the plurality of sensor cells (Fig. 1 demonstrates that current injecting devices, #100, are closer to the subject, S, than the MRI scanner, #200; an MRI scanner is composed of a plurality of magnetic sensors).

Regarding claim 28, while Woo in further view of Tran teaches a plurality of electrodes and sensor cells as detailed above, Woo in further view of Tran may not explictly teach each of the plurality of sensor cells is positioned between two adjacent transmitters. 
However, in the same field of endeavor of impedance tomography, Igney further teaches each of the plurality of sensor cells is positioned between two adjacent transmitters (“In the circular coil arrangement the actuators 6, 7 are adapted to rotate generator and/or sensor coils 4, 5 around the tissue 2, which is located within the coil arrangement. In case of an equidistant arrangement of sensor coils 5 each sensor coil 5 has to cover a 45° area. In other words, a 360° set of measurement information can be obtained by moving the array of eight sensor coils 5 over a 45° area around the tissue. This movements are preformed by means of the actuators 6, 7 using a large number of small intermediate steps, e.g. 45 steps. As a result, a complete MIT scan is performed by a 45° rotation of the coil arrangement. Thereby a 1° resolution is achieved. The actuators 6, 7 are adapted in a way that the generator coil(s) 4 and the sensor coil(s) 5 can be rotated independently. In FIGS. 2 to 7 the rotating direction of the generator coil(s) 4 is illustrated using arrow 14 and the rotating direction of the sensor coil(s) 5 is illustrated using arrow 15. The number of intermediate steps can be chosen according to the application.” [0042]-[0044]; Figs. 2-7 demonstrate that the generator coils, #4, and sensor coils, #5, are separated 45 degrees apart and that the generator coil array, #4, and sensor coil array, #5, may be rotated such that the 8 sensor coils, #5 are positioned between each of the 8 generator coils, #4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Regarding claim 29, Woo in further view of Tran in further view of Igney further teaches a position of each sensor cell relative to the measurement object is independently adjustable so that each sensor cell is the same distance from the measurement object (“In another embodiment of the invention the moving means are adapted such that one or more generator coils and/or one or more sensor coils can perform movements independent of each other. This embodiment comprises the case of several generator coils moving independent of each other, as well as the case of several sensor coils moving independent of each other, as well as the case of one or more generator coils moving independent of one or more sensor coils. The main advantage of coils being moved independently is that every possible geometrical arrangement can be reached. In other words, all coil positions can be reached separately.” Igney, [0016]; “In all three embodiments generator coils 4 and/or sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole… Alternatively the number of sensor coils 5 could be divided into an arbitrary number of arrays. Each array is adapted to be moved independently. The actuators 6, 7 are adapted to move a number of generator coils 4 and/or a number of sensor coils 5 independent of each other. In particular, the actuators 6, 7 are adapted to move a single generator coil 4 or an array of generator coils 4 in one direction and (at the same time) a single sensor coil 5 or an array of sensor coils 5 in another direction, e.g. in the opposite direction.” Igney, [0042]-[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Regarding claim 30, Woo discloses each sensor cell is configured to acquire magnetic field information between a corresponding pair of adjacent electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of adjacent electrodes).

Regarding claim 31, Woo discloses each sensor cell is configured to acquire magnetic field information between a corresponding pair of opposing electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of opposing electrodes).

Regarding claim 32, Woo discloses each sensor cell is configured to acquire magnetic field information from an arbitrarily chosen pair of electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes).

Regarding claim 33, Woo discloses the plurality of electrodes are positioned so that there is a gap between the electrodes and the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]). 
In addition, or in the alternative, in the same field of endeavor, Tran teaches the plurality of electrodes are positioned so that there is a gap between the electrodes and the measurement object (“the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney.

	Regarding claim 16, Woo discloses a method for generating a tomographic image of a measurement object (“method for visualization of conductivity and current density distribution, in which noises can be removed from magnetic flux density signals effectively and a high quality conductivity image can be produced.” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]), the method comprising:
preparing a first base member (Fig. 1 demonstrates that the plurality of current injecting devices, #100, are placed in a ring around the subject, S) on which a plurality of electrodes are provided (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) and preparing a second base member (Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; an MRI scanner is composed of a plurality of magnetic sensors) on which a plurality of sensor cells are provided (“a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” [0042]; an MRI scanner is composed of a plurality of magnetic sensors);
	inputting a current to the measurement object via the plurality of electrodes on the first base member (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) while the plurality of electrodes on the first base member do not contact a body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]), the current flowing from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) without attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]);
acquiring an intensity of a magnetic field generated by the current via the plurality of sensor cells (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]); and 
	positioning the first base member relative to the measurement object while the plurality of electrodes on the first base member do not contact the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
moving the second base member relative to the measurement object in a predetermined direction while the plurality of sensor cells on the second base member do not contact the body surface of the measurement object (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; the subject is inserted and removed from the bore of the MRI scanner on the table/gantry of the MRI scanner; an MRI scanner is composed of a plurality of magnetic sensors).
	However, Woo may not explictly disclose preparing a base member on which a plurality of electrodes and a plurality of sensor cells are provided;
	inputting an alternating current of a high frequency more than 10 kHz and equal to or less than 10 MHz to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member do not contact a body surface of the measurement object, the alternating current flowing from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes without attaching the electrodes to the body surface of the measurement object;
moving the base member relative to the measurement object in a predetermined direction while the plurality of electrodes and the plurality of sensor cells on the base member do not contact the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Tran teaches inputting an alternating current of a high frequency more than 10 kHz and equal to or less than 10 MHz to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member do not contact a body surface of the measurement object, the alternating current flowing from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes without attaching the electrodes to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
	However, Woo in further view of Tran may not explictly teach preparing a base member on which a plurality of electrodes and a plurality of sensor cells are provided;
moving the base member relative to the measurement object in a predetermined direction while the plurality of electrodes and the plurality of sensor cells on the base member do not contact the body surface of the measurement object.
	However, in the same field of endeavor of impedance tomography, Igney teaches preparing a base member on which a plurality of transmitters and a plurality of sensor cells are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, with generator and sensor coils, #4 and #5, Igney, Figs. 8 and 12; see also [0043]-[0051]);
moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]; see also [0042]-[0051]) while the plurality of transmitters and the plurality of sensor cells on the base member do not contact the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney.

Regarding claim 17, Woo discloses a method for generating a tomographic image of a measurement object (“method for visualization of conductivity and current density distribution, in which noises can be removed from magnetic flux density signals effectively and a high quality conductivity image can be produced.” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]), the method comprising:
	preparing a first base member (Fig. 1 demonstrates that the plurality of current injecting devices, #100, are placed in a ring around the subject, S) on which a plurality of electrodes are provided (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) and preparing a second base member (Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; an MRI scanner is composed of a plurality of magnetic sensors) on which a plurality of sensor cells are provided (“a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” [0042]; an MRI scanner is composed of a plurality of magnetic sensors);
	inputting a current to the measurement object via the plurality of electrodes on the first base member (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) while the plurality of electrodes on the first base member do not contact a body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]), the current flowing from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) without being attached to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]);
	acquiring an intensity of a magnetic field generated by the alternating current via the magnetic sensor (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]); and 
positioning the first base member relative to the measurement object while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
	However, Woo may not explictly disclose preparing a base member on which a plurality of electrodes and a magnetic sensor are provided; 
	inputting an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member do not contact a body surface of the measurement object, the alternating current flowing from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes without being attached to the body surface of the measurement object;
	moving the base member relative to the measurement object in a predetermined direction while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement.
	However, in the same field of endeavor of impedance tomography, Tran teaches inputting an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member do not contact a body surface of the measurement object, the alternating current flowing from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes without being attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
	However, Woo in further view of Tran may not explictly teach preparing a base member on which a plurality of electrodes and a magnetic sensor are provided;
moving the base member relative to the measurement object in a predetermined direction while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement.
However, in the same field of endeavor of impedance tomography, Igney teaches preparing a base member on which a plurality of transmitters and a magnetic sensor are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, with generator and sensor coils, #4 and #5, Igney, Figs. 8 and 12; see also [0043]-[0051]);
moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]; see also [0042]-[0051])  while the plurality of transmitters on the base member is in non-direct contact with the body surface of the measurement (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).


Claims 8-10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney.

	Regarding claim 20, Woo discloses an image generation apparatus (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]) comprising:
	a plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]);
	a magnetic sensor (“a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” [0042]; an MRI scanner is composed of a plurality of magnetic sensors);
	a first base member on which the plurality of electrodes is provided (Fig. 1 demonstrates that the plurality of current injecting devices, #100, are placed in a ring around the subject, S) and a second base member on which the magnetic sensor is provided (Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; an MRI scanner is composed of a plurality of magnetic sensors);
	an input device (“a current source 500 for supplying the currents to the current injecting device 100.” [0042]) configured to input a current to a measurement object via the plurality of electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes); and
a controller (“operating unit (300)” Abstract) configured to provide a tomographic image of a measurement object based on an intensity of a magnetic field generated by the current, the controller being further configured to acquire the intensity of the magnetic field via the magnetic sensor (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents… displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]; an MRI scanner is composed of a plurality of magnetic sensors), 
wherein the plurality of electrodes are configured so that the current flows from a first electrode of the plurality of electrodes to a second electrode of the plurality of electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) without attaching the two electrodes to a body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]), and
	wherein the first base member is positioned relative to the measurement object such that the plurality of electrodes on the base member do not contact a body surface of the measurement object when the current is input to the measurement object via the plurality of electrodes (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
	However, Woo may not explicitly disclose an input device configured to input an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to a measurement object via the plurality of electrodes;
	a base member on which the plurality of electrodes and the magnetic sensor is provided;
wherein the base member is movable relative to the measurement object in a predetermined direction such that the plurality of electrodes on the base member do not contact a body surface of the measurement object when the alternating current is input to the measurement object via the plurality of electrodes.
However, in the same field of endeavor of impedance tomography, Tran teaches an input device (“current source” Tran, [0305]) configured to input an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to a measurement object via the plurality of electrodes (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
However, Woo in further view of Tran may not explictly teach a base member on which the plurality of electrodes and the magnetic sensor is provided;
wherein the base member is movable relative to the measurement object in a predetermined direction such that the plurality of electrodes on the base member do not contact a body surface of the measurement object when the alternating current is input to the measurement object via the plurality of electrodes.
However, in the same field of endeavor of impedance tomography, Igney teaches a base member on which the plurality of transmitters and the magnetic sensor is provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, with generator and sensor coils, #4 and #5, Igney, Figs. 8 and 12; see also [0043]-[0051]);
wherein the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]; see also [0042]-[0051]) such that the plurality of transmitters on the base member do not contact a body surface of the measurement object when the alternating current is input to the measurement object via the plurality of transmitters (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

	Regarding claim 8, while Woo discloses the controller acquires intensities of magnetic fields as detailed above, Woo may not explictly disclose the controller acquires at least intensities of magnetic fields at a plurality of positions surrounding a specific tomographic surface of the measurement object.
	However, in the same field of endeavor of impedance tomography, Igney teaches the controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) acquires at least intensities of magnetic fields at a plurality of positions surrounding a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of generator coils, #4, and sensor coils, #5, disposed at a plurality of positions about tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object surrounding the measurement object to achieve the predictable result of enabling the “rotat[ion of] one or more coils relative to the object to be studied, in particular to rotate one or more coils around the object. This embodiment comprises the case of rotating one or more generator coils and/or one or more sensor coils relative to the object. A rotating movement can preferably be used together with a simple circular experimental layout. Another advantage of applying a rotating movement is the easy gathering of a complete 360° set of measurement information.” Igney, [0017].

	Regarding claim 9, Woo in further view of Tran further teaches the input device (“a current source 500 for supplying the currents to the current injecting device 100.” Woo, [0042]) inputs the current via electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) arranged at a plurality of positions surrounding a specific tomographic surface of the measurement object (Figs. 1 and 4 demonstrate that the plurality of current injecting devices, #100, are placed in a ring around the subject, S).
	However, Woo may not explictly disclose inputting the alternating current. 
	However, in the same field of endeavor of impedance tomography, Tran teaches inputting the alternating current (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

	Regarding claim 10, Woo in further view of Tran in further view of Igney further teaches the controller acquires an intensity of a magnetic field generated (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” Woo, [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” Woo, [0026]; Figs. 6A-6B demonstrate magnetic flux images; “a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents… displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” Woo, [0042]; an MRI scanner is composed of a plurality of magnetic sensors) based on a current input by the input device via the magnetic sensor (“a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents… displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” Woo, [0042]; an MRI scanner is composed of a plurality of magnetic sensors).
	However, Woo may not explictly disclose an alternating current input by the input device.
	However, in the same field of endeavor of impedance tomography, Tran teaches an alternating current input by the input device (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes… current source” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
	However, Woo in further view of Tran may not explictly teach the magnetic sensor arranged around the same tomographic surface as a specific tomographic surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Igney teaches the magnetic sensor arranged around the same tomographic surface as a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of sensor coils, #5, and a plurality of generator coils, #4, disposed at a plurality of positions about tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object surrounding the measurement object to achieve the predictable result of enabling the “rotat[ion of] one or more coils relative to the object to be studied, in particular to rotate one or more coils around the object. This embodiment comprises the case of rotating one or more generator coils and/or one or more sensor coils relative to the object. A rotating movement can preferably be used together with a simple circular experimental layout. Another advantage of applying a rotating movement is the easy gathering of a complete 360° set of measurement information.” Igney, [0017].

Regarding claim 13, Woo discloses the electrode is made of a non-magnetic material (“current injecting device 100 includes an electrode 21 formed of a non-magnetic metal, such as copper” Woo, [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney.

	Regarding claim 18, Woo discloses a calculating unit to execute the function of the image generation apparatus (“an operating unit (300) for selecting one pair of the current injecting devices in succession so as to inject currents of different directions into the measuring object, and calculating directional components of an anisotropic conductivity inside of the measuring object on the basis of the measured magnetic flux density” Abstract) according to claim 20 (see rejection of claim 20 above) so that the calculating unit executes the steps comprising: 
a program for causing an image generation apparatus (“an operating unit (300) for selecting one pair of the current injecting devices in succession so as to inject currents of different directions into the measuring object, and calculating directional components of an anisotropic conductivity inside of the measuring object on the basis of the measured magnetic flux density” Abstract; “The operating unit 300 selects one of the pairs of the current injecting devices 100 in succession, and controls the one of the pair of the current injecting devices to inject the current into the measuring object ‘S’. The operating unit 300 also applies the magnetic flux density Bjz measured by the MRI scanner 200 to a preset algorithm, and calculates a conductivity σ and a current density Jj inside of the measuring object ‘S’.” [0047]) to function as: 
inputting the current to the measurement object via the plurality of electrodes on the first base member (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) while the plurality of electrodes on the first base member is in non-direct contact with a body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]) to cause a current to flow between two electrodes among the plurality of electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) without directly attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]); and 
positioning the first base member relative to the measurement object while the plurality of electrodes on the first base member is in non-direct contact with the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
However, Woo may not explictly disclose a non-transitory computer-readable storage medium that stores a program that allows a computer to execute the function of the image generation apparatus;
inputting the alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member is in non-direct contact with a body surface of the measurement object to cause an alternating current to flow between two electrodes among the plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object; and 
moving the base member relative to the measurement object in a predetermined direction while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Tran teaches inputting the alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member is in non-direct contact with a body surface of the measurement object to cause an alternating current to flow between two electrodes among the plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
However, Woo in further view of Tran may not explictly teach a non-transitory computer-readable storage medium that stores a program that allows a computer to execute the function of the image generation apparatus (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]);
moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]; see also [0042]-[0051]) while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney.

	Regarding claim 21, Woo discloses an image generation apparatus (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]) comprising:
	two electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]);
	one sensor cell (“a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” [0042]; an MRI scanner is composed of a plurality of magnetic sensors);
	a first base member on which the two electrodes are provided (Fig. 1 demonstrates that the plurality of current injecting devices, #100, are placed in a ring around the subject, S) and a second base member on which the one sensor cell are provided (Fig. 1 demonstrates that the MRI scanner, #200, is placed around the subject, S; an MRI scanner is composed of a plurality of magnetic sensors);
	an input device (“a current source 500 for supplying the currents to the current injecting device 100.” [0042]) configured to input a current to a measurement object via the two electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes), the two electrodes being separated from the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]); and 
	a controller  (“operating unit (300)” Abstract) configured to provide a tomographic image of a measurement object based on an intensity of a magnetic field generated by the current the controller being further configured to acquire the intensity of the magnetic field via the one sensor cell (“System for visualizing conductivity and current density distributions” Abstract; “a high quality conductivity image can be produced” [0009]; “The operating unit removes the noises from the second part on the basis of an intensity variation of an MRI magnitude image, or removes the noises from the second part on the basis of a spatial gradient of an image corresponding to the second part” [0026]; Figs. 6A-6B demonstrate magnetic flux images; “a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents… displaying means 400 for displaying the inside of the measuring object as an image of the conductivity and current density distributions” [0042]; an MRI scanner is composed of a plurality of magnetic sensors),
	wherein the two electrodes are configured so that the current flowing from a first one of the two electrodes to a second one of the two electrodes (“the current is made to flow only to one pair of the current injecting devices 100 at a time, such that the current flows through the inside of the measuring object ‘S’ with the one pair of the current injecting devices 100… The current Ij induces a current density Jj (Jjx, Jjy, Jjz) in the measuring object ‘S’… the MRI scanner 200 measures magnetic flux densities B1z, B2z, B3z, . . . , BNz due to currents I1, I2, I3, . . . , IN injected into the measuring object ‘S’, respectively.” [0045]-[0047]; see also Fig. 4 demonstrating current between pairs of electrodes) without attaching the electrodes to a body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]), and
	wherein the first base member is positioned relative to the measurement object such that the two electrodes on the base member are not in contact with the body surface of the measurement object when the current is input to the measurement object via the two electrodes (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
	However, Woo may not explictly disclose a base member on which the two electrodes and the one sensor cell are provided;
an input device configured to input an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to a measurement object via the two electrodes, the two electrodes being separated from the measurement object; and
wherein the base member is movable relative to the measurement object in a predetermined direction such that the two electrodes on the base member are not in contact with the body surface of the measurement object when the alternating current is input to the measurement object via the two electrodes.
However, in the same field of endeavor of impedance tomography, Tran teaches an input device (“current source” Tran, [0305]) configured to input an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz to a measurement object via the two electrodes, the two electrodes being separated from the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of electrodes configured to convey an alternating current at a high frequency from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use with Tran’s teaching of a plurality of noncontact electrodes configured to convey an alternating current at a high frequency of more than 100 kHz and equal to or less than 10 MHz from a first electrode of the plurality of electrodes, through a measurement object, and to a second electrode of the plurality of electrodes, in use as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
However, Woo in further view of Tran may not explictly teach a base member on which the two electrodes and the one sensor cell are provided;
wherein the base member is movable relative to the measurement object in a predetermined direction such that the two electrodes on the base member are not in contact with the body surface of the measurement object when the alternating current is input to the measurement object via the two electrodes.
However, in the same field of endeavor of impedance tomography, Igney teaches a base member on which the two electrodes and the one sensor cell are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, with generator and sensor coils, #4 and #5, Igney, Figs. 8 and 12; see also [0043]-[0051]);
wherein the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]; see also [0042]-[0051]) such that the two transmitters on the base member are not in contact with the body surface of the measurement object when the alternating current is input to the measurement object via the two transmitters (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

Regarding claim 22, while Woo in further view of Tran teaches a plurality of electrodes and sensor cells as detailed above, Woo in further view of Tran may not explictly teach the one sensor cell is arranged between the two electrodes.
However, in the same field of endeavor of impedance tomography, Igney further teaches the one sensor cell is arranged between the two electrodes (“In the circular coil arrangement the actuators 6, 7 are adapted to rotate generator and/or sensor coils 4, 5 around the tissue 2, which is located within the coil arrangement. In case of an equidistant arrangement of sensor coils 5 each sensor coil 5 has to cover a 45° area. In other words, a 360° set of measurement information can be obtained by moving the array of eight sensor coils 5 over a 45° area around the tissue. This movements are preformed by means of the actuators 6, 7 using a large number of small intermediate steps, e.g. 45 steps. As a result, a complete MIT scan is performed by a 45° rotation of the coil arrangement. Thereby a 1° resolution is achieved. The actuators 6, 7 are adapted in a way that the generator coil(s) 4 and the sensor coil(s) 5 can be rotated independently. In FIGS. 2 to 7 the rotating direction of the generator coil(s) 4 is illustrated using arrow 14 and the rotating direction of the sensor coil(s) 5 is illustrated using arrow 15. The number of intermediate steps can be chosen according to the application.” [0042]-[0044]; Figs. 2-7 demonstrate that the generator coils, #4, and sensor coils, #5, are separated 45 degrees apart and that the generator coil array, #4, and sensor coil array, #5, may be rotated such that the 8 sensor coils, #5 are positioned between each of the 8 generator coils, #4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object to achieve the predictable result of enabling the “move[ment of] the [transmitters] and/or the sensor coil(s) with respect to the target object. By doing so, the number of independent measurements is increased without more [transmitters and sensors] being needed. As a result, the inverting of the sensitivity matrix can be carried out more easily, the solution is more stabile, and the spatial resolution of the reconstructed image is higher. Based on the suggested MIT system and method a high quality image reconstruction is possible without expensive and hard to control operating equipment” (Igney, [0012]).

	Regarding claim 23, Woo discloses the first base member has a cylindrical shape (Fig. 1 demonstrates that the plurality of current injecting devices, #100, are placed in a ring around the subject, S).
	However, Woo in further view of Tran may not explictly teach the base member has a cylindrical shape.
	However, in the same field of endeavor of impedance tomography, Igney further teaches the base member has a cylindrical shape (“The solenoid coils 4, 5 are circularly arranged around a tissue 2 to be scanned” Igney, [0039]; Figures 2-12 demonstrate that the generator and sensor coils may be arranged cylindrically about object, #2, and Figures 4, 8, and 12 demonstrate that the measuring unit, #3 is cylindrical in shape, Igney, Figs. 2-12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran’s teaching of a plurality of transmitting electrodes and magnetic field sensors that are not in contact with the surface of a measurement object with Igney’s teaching of a plurality of transmitters and magnetic field sensors that are not in contact with the surface of a measurement object surrounding the measurement object to achieve the predictable result of enabling the “rotat[ion of] one or more coils relative to the object to be studied, in particular to rotate one or more coils around the object. This embodiment comprises the case of rotating one or more generator coils and/or one or more sensor coils relative to the object. A rotating movement can preferably be used together with a simple circular experimental layout. Another advantage of applying a rotating movement is the easy gathering of a complete 360° set of measurement information.” Igney, [0017].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney as applied to claim 20 above, and further in view of Diamond et al. (U.S. Pub. No. 2015/0219732), hereinafter “Diamond.”

Regarding claim 14, while Woo in further view of Tran in further view of Igney teaches a magnetic sensor as detailed above, Woo in further view of Tran in further view of Igney may not explictly teach the magnetic sensor is an optical pumping atomic magnetic sensor.
However, in the same field of endeavor of tomography by measurement of magnetic fields, Diamond teaches the magnetic sensor is an optical pumping atomic magnetic sensor (“CSAM devices 400, as illustrated in FIG. 8, have a cell 401 filled by an alkali metal vapor, such as cesium vapor, and operate by measuring changes in light transmitted to a photosensor from a polarized incident laser beam” Diamond, [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo in further view of Tran in further view of Igney’s teaching of magnetic sensors with Diamond’s teaching of optical pumping atomic magnetometers to achieve the predictable result of improving the precision and accuracy of the magnetic sensor (“[a]n atomic magnetometer has low-noise properties and exquisite sensitivity comparable to a SQUID sensor but may not require cryogenic cooling” Diamond, [0045]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Tran in further view of Igney as applied to claim 21 above, or in the alternative, further in view of Ben-Ari et al. (U.S. Pub. No. 2005/0057939), hereinafter “Ben-Ari.”

Regarding claim 24, Woo discloses the first base member is configured to be worn by the measurement object (Figs. 1 and 4 demonstrate that the plurality of current injecting devices, #100, are placed in a ring around the subject, S).
In addition, or in the alternative, in the same field of endeavor of impedance tomography, Tran teaches the first base member is configured to be worn by the measurement object (“two electrodes on the wrist watch or wrist band are used to apply AC or DC constant current into the body or body segment.” [0304]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Woo’s disclosure of a plurality of current injecting devices containing electrodes with a band or strap containing electrodes worn by the subject as in Tran as this simple substitution of one known type of attachment mechanism for the base member for another known type of attachment mechanism for the base member allows for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
In addition, or in the alternative, in the same field of endeavor of impedance tomography, Ben-Ari teaches the base member is configured to be worn by the measurement object (Figures 3A-6 depict wearable devices with attached electrodes and magnetic field sensors; Ben-Ari, Figs. 3A-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo in further view of Tran in further view of Igney’s teaching of a base member with transmitters and magnetic field sensors with Ben-Ari’s teaching of a base member with electrodes and magnetic field sensors worn by the subject as Ben-Ari states that “portable embodiments of the invention [sic] are potentially suitable for use in the field” expanding the utility of the device outside of the hospital setting by allowing for easier repositioning of the device at different positions on the subject or between multiple subjects. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gencer and Zengin (U.S. Pub. No. 2016/0143540) discloses inducing current in a measurement object and measuring the resulting magnetic field.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793